Citation Nr: 0631900	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent 
for a major depressive disorder, for the period from October 
10, 1999 to July 21, 2002.

2.  Entitlement to a compensable rating for a major 
depressive disorder for the period since July 22, 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1997 to October 
1999.

This case comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection for a 
major depressive disorder and assigned a 10 percent 
disability evaluation, effective from October 10, 1999.  

The veteran underwent a VA examination in November 2001, and 
after considering the results of the examination, and other 
evidence of record, the RO, in a July 2002 rating decision, 
reduced the rating for his major depressive disorder from 10 
percent to 0 percent (i.e., noncompensable), effective July 
22, 2002.  Since the veteran timely appealed the initial 10 
percent rating assigned for his major depressive disorder, 
just after establishing his entitlement to service 
connection for this disorder, the Board must consider his 
claim in this context.  This, in turn, requires determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim for service connection, 
when his major depressive disorder may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  And so the 
issues currently before the Board are whether he is entitled 
to an initial rating higher than 10 percent for the period 
immediately preceding that reduction, and whether he is 
entitled to a compensable rating from that date.  

In his March 2000 substantive appeal, by means of a VA Form 
9, the veteran requested a Travel Board hearing before a 
Veterans Law Judge (VLJ).  But in July 2000, the veteran 
cancelled that hearing and indicated that he wanted a 
hearing before the local hearing officer at the RO, instead.  
He since has submitted an additional statement in August 
2000, canceling the RO hearing as well.  See 38 C.F.R. 
§ 20.704.

This case was previously before the Board in July 2003 and 
August 2005.  In July 2003, the veteran's claim was remanded 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and a VA examination.  Unfortunately, however, 
the RO did not complete all of the development requested at 
that time, and his claim had remanded back to the RO in 
August 2005 for VCAA compliance.   This additional 
development occurred via the Appeals Management Center (AMC) 
in Washington, DC.  And in a March 2006 supplemental 
statement of the case, the AMC continued to deny this claim 
and returned the case to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  From October 10, 1999 to July 21, 2002, the veteran's 
major depressive disorder was manifested by a dysphoric mood 
and sleep impairment, but it did not impair his social 
functioning or cause an occasional decrease in his work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to such symptoms as:  
anxiety, suspiciousness, panic attacks (weekly or less 
often), or mild memory loss (such as forgetting names, 
directions, recent events).

3.  Since July 22, 2002, the veteran's major depressive 
disorder has not been productive of symptoms severe enough 
to interfere with his social or occupational functioning, 
and has not required medication.


CONCLUSION OF LAW

1.  During the period from October 10, 1999 to July 21, 
2002, the criteria were not met for a rating higher than 10 
percent for a major depressive disorder.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 
(2006).

2.  Since July 22, 2002, the criteria are not met for a 
compensable disability evaluation for a major depressive 
disorder.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into 
law on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
are:  1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
September 2005, explaining the type of evidence required to 
substantiate his claim for an increased disability 
evaluation, as well as indicating what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  And although the 
letter did not notify him as to how an effective date would 
be assigned in the event service connection was to be 
awarded, this information was provided to him in a more 
recent March 2006 supplemental statement of the case (SSOC) 
in compliance with Dingess.  See Dingess, 2006 WL 519755, at 
*12 ("Other statutory and regulatory provisions are in place 
to ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has 
been determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] 
and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.").  
Consequently, there is no prejudice to him in proceeding 
with the issuance of a final decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, i.e., the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board realizes there was no specific mention, per se, in 
the September 2005 letter or the March 2006 SSOC of the 
"fourth element" discussed in Pelegrini II, but the 
September 2005 letter and March 2006 SSOC nonetheless 
explained that the veteran should identify and/or submit any 
supporting evidence.  The content of the letter and 
SSOC therefore substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

As previously noted, the VCAA notice, in September 2005, was 
after the RO's initial adjudication of the veteran's claim 
in October 1999.  So this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued 
until after the initial adjudication in question - because 
the VCAA did not yet exist when the RO initially adjudicated 
the claim, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not 
prejudiced.  And the September 2005 VCAA notice provided him 
with ample opportunity to respond with evidence to 
substantiate a higher disability evaluation before his 
appeal was certified to the Board.  He has not indicated 
that he has any additional relevant evidence to submit or 
that needs to be obtained.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is 
essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when 
his disability may have been more severe than at other times 
during the course of his appeal.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  

The veteran's major depressive disorder was evaluated a 10 
percent disabling from October 10, 1999 through July 21, 
2002 and as noncompensable (i.e., 0 percent disabling) since 
July 22, 2002 under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 0 percent 
disability evaluation is assigned where a mental condition 
was formally diagnosed, but the symptoms are not severe 
enough to interfere with social and occupational functioning 
or do not require continuous medication.  A 10 percent 
disability evaluation is assigned under this code for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

Whereas, a 30 percent disability evaluation is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board has carefully reviewed the evidence of record 
and finds that his major depressive disorder was no more 
than 10 percent disabling for the initial period from 
October 10, 1999 to July 21, 2002.  Nor was his major 
depressive disorder more than 0 percent disabling for the 
subsequent period from July 22, 2002 through the present.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).  

The objective medical evidence of record indicates the 
veteran's symptomatology for the period from October 10, 
1999 to July 21, 2002 included a dysphoric mood, sleep 
impairment, and slight anxiety.  The veteran took an anti-
depressant medication and prescription sleep aids for his 
symptoms.  This evidence did not show that he had 
occupational impairment with an occasional decrease in his 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  anxiety, 
suspiciousness, panic attacks (weekly or less often), or 
mild memory loss (such as forgetting names, directions, 
recent events).  There was no evidence that he experienced 
delusions, hallucinations, or suicidal or homicidal 
thoughts.  Moreover, he had coherent speech and logical 
thought processes, as well as good judgment and insight.  
Furthermore, he was cooperative, alert, and oriented during 
his VA examinations, with a broad affect.  

Additionally, the Board observes that the veteran's Global 
Assessment of Functioning (GAF) score, as a result of the 
impact of his service-connected major depressive disorder, 
was reported as 60 at his August 1999 VA examination and 70 
at his November 2001 VA examination.  A GAF score of 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social 
or occupational functioning (i.e., few friends, conflicts 
with coworkers).  See the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.   
And, a GAF score of 70 is indicative of only mild symptoms 
such as a depressed mood and mild insomnia or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  Therefore, his symptomatology most 
closely fit within the criteria for the initially assigned 
10 percent rating.

Furthermore, the veteran is not entitled to a higher, 
compensable rating for the period from July 22, 2002.  The  
objective medical evidence of record does not show that the 
veteran has any occupational or social impairment during 
periods of significant stress.  More significantly, the 
veteran does not have symptoms severe enough to require 
medication or psychotherapy.  In fact, the most recent, 
October 2004 VA examination shows that the veteran was well 
groomed, with good eye contact.  He was cooperative, alert, 
and oriented at the examination, and his speech was 
spontaneous.  His affect was euthymic and his thought 
processes were coherent.  His insight and judgment were 
good, and there was no evidence of suicidal or homicidal 
ideation.  There was also no evidence of hallucinations or 
delusions.  And, more significantly, the VA examiner found 
that the veteran no longer met the criteria for any 
psychiatric diagnosis.  A GAF score of 72 was assigned, 
which is indicative of transient and expectable reactions to 
psychosocial stressors (i.e., difficulty concentrating after 
a family argument), with no more than slight impairment in 
social or occupational functioning.

Finally, the Board has considered whether the veteran is 
entitled to higher ratings for either time period at issue 
on an extra-schedular basis.  However, the Board concludes 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication his major 
depressive disorder caused marked interference with his 
employment at any point in time since October 10, 1999 
or necessitated frequent periods of hospitalization as to 
render impractical the application of normal rating schedule 
standards.  His periods of unemployment were due to reasons 
unrelated to his depressive symptomatology.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

One final point worth mentioning, the veteran already - in 
effect, has a "staged" rating for this major depressive 
disorder, as required by Fenderson, 12 Vet. App. at 125-26.  
His initial rating was 10 percent, he then received a 
noncompensable disability rating.  For the reasons and bases 
discussed, this represents the steady improvement of his 
major depressive disorder, and he is compensated 
accordingly.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
major depressive disorder, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for an initial rating in excess of 10 percent for 
a major depressive disorder, for the period from October 10, 
1999 through July 21, 2002, is denied.

The claim for a compensable disability rating for a major 
depressive disorder, for the period since July 22, 2002, is 
also denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


